Citation Nr: 1605581	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-11 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial evaluation in excess of 20 percent for chondromalacia, left knee, status post arthroscopic surgery prior to July 17, 2014; and entitlement to a compensable rating beginning from July 17, 2014.

5.  Entitlement to special monthly pension (SMP).

6.  Entitlement to an increased initial rating for osteoarthritis and degenerative disc disease of the cervical spine.  



REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1984 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from November 2010, August 2012, April 2013, and September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board acknowledges receipt of October 2015 correspondence from the Veteran's representative, purporting to withdraw services as his representative.  Because the representative's October 2015 request to withdraw was received after the appeal was certified to the Board, the attorney is obligated to make a motion to the Board demonstrating good cause.  38 C.F.R. § 20.608(b)  (2015).  In December 2015 the Board notified the attorney of these circumstances and allowed him the opportunity to submit a proper motion to withdraw from VA representation in accordance with 38 C.F.R. § 20.608.  The record does not reflect that the representative provided any reason for his withdrawal.  As such, there has not been compliance with the provisions of 38 C.F.R. § 20.608(b), and withdrawal of representation is not accepted as valid.  Accordingly, he is deemed to still be the Veteran's representative, as reflected above.

As discussed below, the Board has assumed jurisdiction of the issue of increased initial rating for osteoarthritis and degenerative disc disease of the cervical spine pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), because the Veteran filed a timely notice of disagreement in February 2015 for this issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased initial rating for osteoarthritis and degenerative disc disease of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  There is probative medical evidence that shows that the Veteran's bipolar and schizoaffective disorders are secondary to the Veteran's PTSD.

2.  Prior to March 2011, the Veteran's acquired psychiatric disorders resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Beginning from March 2011, when resolving all reasonable doubt in favor of the Veteran, his acquired psychiatric disorders produce total occupational and social impairment.

4.  The Veteran's GERD is currently controlled with medication and has not been manifested by dysphagia, regurgitation or substernal, arm or shoulder pain at any time during the period on appeal.

5.  For the period prior to July 2014, the Veteran's knee instability was no more than moderate; beginning from July 2014, the Veteran's knee did not show signs of instability.

6.  The Veteran experiences pain to his left knee, and has flare-ups which result in additional pain, weakness, fatigue, incoordination, and decreased range of motion.

7.  The Veteran is not housebound; does not have a single permanent disability rated as 100 percent disabling; is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; and is not unable to care for himself or protect himself from the hazards or dangers incident to his daily environment.

8.  The Veteran is entitled to special monthly compensation (SMC) at the housebound level starting from March 2011.

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder (bipolar and schizoaffective disorders), secondary to service-connected PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  Prior to March 2011, the criteria for a rating in excess of 30 percent for acquired psychiatric disorders have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  Beginning from March 2011, the criteria for a 100 percent rating for acquired psychiatric disorders have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for an initial compensable disability rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3 4.7, 4.40, 4.114, DC 7399-7346 (2015).

5.  The criteria for the assignment of a disability rating in excess of 20 percent for the Veteran's left knee instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015). 

6.  The criteria for the assignment of a separate rating for limitation of flexion to the Veteran's left knee based on pain, and flare-ups have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).  

7.  The criteria for SMP on the basis of the Veteran being housebound or in need of the regular aid and attendance of another person have not been met.  38 U.S.C.A. 
 §§ 1501, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2015).

8.  The criteria are met for SMC starting from March 2011.  38 U.S.C.A. § 1114(s)  (West 2014); 38 C.F.R. § 3.350(i) (2015); Bradley v. Peake, 22 Vet. App. 280   (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the Veteran's service connection claim, a letter sent to the Veteran in February 2012, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The February 2012 VCAA letter was sent prior to the rating decision in April 2013.  Therefore, VA fulfilled its duty to notify. 

With regard to the Veteran's claims for an increased evaluation, the appeal arises from a disagreement with rating decisions in November 2010, August 2012, and April 2013, which respectively granted service-connection for PTSD at 10 percent, service-connection for the Veteran's right knee at 20 percent, and a noncompensable rating for the Veteran's GERD.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, private medical records, and records from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Examinations were also afforded to the Veteran in September 2010, April 2012, September 2012, March 2013, April 2013, July 2014, and May 2015 for his disabilities on appeal.  38 C.F.R. § 3.159(4).  Since the examinations included sufficient detail as to the current severity of the Veteran's acquired psychiatric disorders, GERD, and left knee the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Service Connection Acquired Psychiatric Disorder

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

The Board notes that the Veteran is already service connected for PTSD.  Under the VA rating criteria all psychiatric disabilities other than eating disorders are evaluated under the general rating formula detailed at 38 C.F.R. § 4.130.  To separately compensate the Veteran for the psychological impairment caused by his non-PTSD symptoms would thus constitute a pyramiding of disabilities, which is explicitly prohibited by 38 C.F.R. § 4.14.  Therefore, the practical effect is to determine whether all of the Veteran's current psychiatric impairment is to be recognized as originating from his service-connected disability, and not for service-connection for a separately compensable disability.  

The Veteran was examined for PTSD in September 2010.  The examiner noted that the Veteran's diagnosis included major depressive disorder and bipolar disorder.  No nexus opinion on the Veteran's major depressive or bipolar disorder was requested, and the examiner commented on the Veteran's PTSD claim only.  

In a statement received from the Veteran in July 2012, the Veteran stated that he had developed hallucinations and delusions accompanied by major depression and anxiety.  

In September 2012 the Veteran underwent a mental disorders (other than PTSD and eating disorders) Disability Benefits Questionnaire (DBQ).  In addition to PTSD with depression and anxiety, the Veteran was diagnosed with severe bipolar disorder, and schizoaffective disorder.  The examiner noted that it was not possible to differentiate the Veteran's symptoms to the Veteran's specific mental disorders.  The examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that it was possible to differentiate what portion of the occupational and social impairment was caused by each diagnosed mental disorder but offered no explanation.  The examiner stated that the Veteran has severe PTSD, bipolar disorder, and medication controlled schizoaffective disorder, and that all his symptoms began in 2000.  The examiner concluded that it was at least as likely as not that his bipolar and schizoaffective disorders are caused by his PTSD.  The examiner also stated that the Veteran's symptoms were not caused by medications.  

An addendum request was fulfilled in March 2013 to clarify the September 2012 VA examination.  The March 2013 addendum opinion was based on a review of the Veteran's September 2010 and September 2012 VA examinations.  The March 2013 addendum opinion found that "one cannot say that the psychotic symptoms that [the Veteran] has shown in the past are due to PTSD, but that the PTSD certainly contributes to his mood instability."  The addendum opinion further noted that the Veteran's psychotic symptoms were well controlled by medication.  The addendum opinion stated that the March 2013 VA examiner's opinion which found that all of his symptoms began in 2000 was speculative as the Veteran did not have treatment for his mental disorder while in the military.  In conclusion, the addendum opinion disagreed with the finding that the Veteran's bipolar disorder and schizoaffective disorder was the result of the Veteran's PTSD.  In rationale, the difference between the types of symptoms produced by PTSD were noted, and the examiner reasoned that PTSD does not result in mania, psychoses, hallucinations or delusions.  The examiner found that the Veteran's level of PTSD was unchanged from 2010.

In May 2015 the Veteran underwent a PTSD DBQ.  The Veteran was again diagnosed with PTSD, and schizoaffective disorder, bipolar type, multiple episodes.  The examiner noted that it was possible to differentiate the Veteran's symptoms to each diagnosis.  The examiner stated that it was well known that PTSD and bipolar disorder had overlapping symptoms like avoidance, emotional numbness, hypervigilance, and hyperarousal, related to anxiety.  Schizoaffective disorder bipolar type is responsible for auditory hallucinations, delusional beliefs, grandiosity, paranoia, blunted affect, and periods of mania and recklessness.  The examiner also determined that PTSD and schizoaffective disorder bipolar type shared the symptoms of: depression, feelings of worthlessness, being self-critical, suicidal thoughts, racing thoughts, being distracted/having poor attention, sleep problems, and lack of pleasure or interests.  While it was possible for the examiner to determine which symptoms are attributable to each diagnosis, the examiner was unable to differentiate which symptoms contributed to the Veteran's occupational and social impairment.  In conclusion, the examiner stated that the two disorders were so closely tangled, that further delineation would be mere speculation.      

Resolving reasonable doubt in favor of the Veteran, and with consideration of the combined opinions from the September 2012 and May 2015 examinations, the Board finds that the Veteran's psychiatric symptoms of schizoaffective disorder, and bipolar type, overlap to the extent that, for VA rating purposes, all psychiatric symptoms related to those diagnoses are attributed to the Veteran's service-connected PTSD.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  The Board notes the negative addendum March 2013 opinion, however the more recent review of the Veteran in May 2015 speaks to the current severity and overlap of symptoms, and is the most probative opinion of record.  As such, the claim of entitlement to service connection for an acquired psychiatric disorder in addition to the Veteran's PTSD is granted, and the Veteran is thereby entitled to service connection for his entire psychiatric symptomatology.  

Legal Criteria Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder

The Veteran has been assigned a 30 percent evaluation for PTSD effective February 2009.  The Veteran seeks an increased initial evaluation.  The Board assumes the Veteran is seeking the highest evaluation possible, and will evaluate all of his service connected psychological symptoms.  See AB v. Brown, 6 Vet. App. 35 (1993); See also Mittleider v. West, 11 Vet. App. 181 (1998).  

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

An August 2009 VA psychiatry physician note is associated with the record.  The Veteran's chief complaint was his depression and PTSD.  The Veteran reported that his moods were generally ok, and denied any large scale disruptions.  At the time of his treatment, the Veteran was finishing his training in massage therapy, and was going to be applying for his state license.  In September 2009, VA psych staff gave the Veteran a statement of support for his state license.  The Veteran denied having any bothersome PTSD symptoms, and the Veteran was deemed pleasant, cooperative, and in a dysphoric mood.  

In September 2010 the Veteran underwent a VA examination for his PTSD.  The Veteran was diagnosed with bipolar affective disorder, and PTSD.  The Veteran stated that he had been employed as a massage therapist at a hotel from April to August of 2010.  The Veteran declined having rapid cycling, and pressured speech that he had previously.  The Veteran stated that some days when he has social interactions he feels good.  The Veteran stated that his mood generally is better but had been somewhat down since he stopped working.  The examiner noted that the Veteran's motivation was adequate.  The Veteran stated that when he wakes up in the morning he feels very depressed and nearly suicidal, but then when he is around people during the day his mood improves.  The Veteran denied legal problems and delinquency, and denied having substance abuse or medical problems.  In review of the Veteran's post military psychosocial adjustment, it was noted that the Veteran was arrested for trespassing and served six months in jail.  The Veteran explained that he was going through a manic stage and was homeless at the time.  The Veteran stated that he had friends, enjoyed reading, and enjoyed going to the movies.  The Veteran denied any history of trying to do harm to himself or to others.  

A mental status examination showed no impairment of thought process or communication and denied any hallucinations or delusions presently.  The Veteran did state that he had a history of hearing odd sounds.  The Veteran had totally appropriate behavior through the exam, stated that he had suicidal thoughts without intent, was able to maintain personal hygiene, showed excellent memory, and suffered from obsessive thoughts.  The examiner stated that the Veteran had logical goal directed speech.  The Veteran admitted to suffering panic attacks only a few times in his life.  The Veteran stated that he suffers from occasional impulsive behavior, and that he only gets about fours of sleep a night with nightmares about three times a week.  Specific to PTSD, the examiner noted that the Veteran suffers from hypervigilance, has sleep problems, is startled by loud noises, and has some irritability problems.  The examiner determined that the Veteran had mild to moderate level of anxiety, severe depression, and mild feelings of hopelessness. The Veteran's GAF based on all symptoms was 60.

In March 2011 the Veteran's mother called VA psychiatric staff concerned about the Veteran.  The Veteran's mother relayed that the Veteran burned up his computer out of paranoia, had delusions about moving to Hawaii, and was on and off of Facebook due to concerns of being watched.  The Veteran's mother stated that she felt that he was not a danger to himself, but she did in fact remove the guns from her home where the Veteran was living.  The Veteran's mother stated that it may become necessary for her to go to court to have him committed.  A few days later the Veteran's mother called again saying that the Veteran had increased bizarre behavior, and that he exhibited increased paranoia.  

Records received from SSA are associated with the record.  An emergency room report from March 2011 shows that the Veteran was at Heartland Regional Medical Center under a court order.  The Veteran's mother reported that the Veteran stated on numerous occasions that he wanted to kill himself, and that he had become more aggressive toward family members.  In review of the Veteran, the Veteran denied making any threats to kill himself, and stated that he felt more comfortable near a fire arm so he could protect himself.  Medical staff noted delusional beliefs, and the Veteran stated that he sometimes experienced auditory hallucinations.  The Veteran's delusional beliefs centered around his belief that he has energy healing ability.  The Veteran relayed that he had unusual sleep patterns.  Medical staff noted that it appeared that he had multiple psychiatric hospitalizations.  A mental status examination revealed that the Veteran was oriented to person, place, and situation, was guarded, denied current suicidal ideation, had impaired insight, and had impaired judgment.  The Veteran was assessed with a GAF score of 45.  In discussion of the Veteran, medical staff stated that the Veteran's symptoms interfere with his ability to care for himself.     

An April 2011 VA psych note is associated with the record.  The Veteran was seen after discharge from the hospital.  The Veteran stated that his mother lied to the judge.  The Veteran stated that he had been depressed for the past six months, denied any recent suicidal or homicidal ideation, and admitted to having manic episodes.  The Veteran stated that his last manic episode was approximately a year ago.  A mental status examination revealed that the Veteran was well groomed, and polite, suffered from grandiose delusion of being the medium between humans and the spiritual world, with paranoia towards his parents.  

VAMC records from May 2011 show that the Veteran had a non-extradition warrant in Florida that was active, and that he had to go to court later in the month for a traffic citation.  The Veteran stated that he wanted to get back to work to make money, that he wanted to increase his disability claim, and that he believed he should be service-connected at a higher rating for his PTSD.  The Veteran was assessed with a GAF of 40.   

In October 2011 the Veteran stated to VA medical staff that his antidepressants where helping, but that he still has periods of low mood.  The Veteran denied the recurrence of hallucinations or delusional thinking.  The Veteran stated that he was starting to worry about his ability to handle his own funds.  The Veteran was assessed with a GAF of 59.    

In November 2011 the Veteran was seen by VA for follow-up care.  The Veteran stated that he had a fair mood, poor concentration, poor motivation, and presented as lethargic mentally and physically.

In July 2012 the Veteran submitted a statement stating that he has problems sleeping, experiences nightmares, has problems socializing, suffers from hypervigilance, and was constantly irritable.  The Veteran stated that he has suffered for many years due to his psychological disabilities, and that it had destroyed his relationships and prevented him from working.   

In September 2012 the Veteran underwent a VA mental disorders examination.  The Veteran was diagnosed with PTSD with depression and anxiety, severe bipolar disorder, and schizoaffective disorder.  The examiner noted that it was not possible to differentiate the symptoms attributable to each psychological diagnosis.  The examiner's opinion was that the Veteran's psychological symptomatology amounted to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran stated that his schizoaffective symptoms were well controlled with medication, but that his other PTSD symptoms were getting worse.  The Veteran was not currently working, and stated that he spent his time gardening, following his VA business, and family activities.  In review of symptoms, the Veteran suffered from: depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, mild memory loss, impairment of short and long term memory, memory loss for names of close relatives etc., flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, persistent delusions or hallucinations, persistent danger of hurting himself or others, neglect of personal appearance and hygiene, with intermittent ability to perform activities of daily living.  The examiner also noted that the Veteran has a dislike of crowds, and that he had full blown paranoia.  The Veteran was deemed capable of managing his own funds.  

An October 2012 social work note is associated with the record.  The Veteran stated that he felt as if his symptoms were worse than his 10 percent disability rating for PTSD.  The Veteran stated that he had broken up with his live in girlfriend, but that they had recently gotten back together.  The Veteran discussed the details of a past romantic relationship and how he still had trouble coping with that break-up.  The social worker stated that during the session, there was no delusion contents noted, and the Veteran's judgment and insight was good.

In March 2013 an addendum opinion to the Veteran's September 2012 VA examination was provided.  The addendum opinion was provided after a review of the Veteran's September 2010, and September 2012 VA examinations.  The addendum opinion stated that the Veteran's mood instability made it difficult for him to maintain gainful employment, and that the Veteran's psychotic symptoms appeared to be well controlled with medication.  Based on the Veteran's GAF scores and general level of functioning, the examiner stated that there was not a significant change to the Veteran since the September 2010 examination.  The examiner noted that the Veteran's PTSD related symptoms did not change in any meaningful way since 2010, and that his psychotic symptoms appeared to be well controlled by medication.  

A VA mental health note from December 2013 is associated with the record.  The Veteran reported increased stress levels and depression.  The Veteran stated that he dropped out of school after three months because he was not "mentally ready for it", and stated that he was suspended from school for a semester.  The Veteran also stated that he had stress due to his relationship with his girlfriend.  The Veteran complained of being sluggish, and medical staff noted that the Veteran gained weight.  The Veteran denied having suicidal or homicidal ideation, and denied paranoia.  The Veteran stated that his goal was to get in shape before reenrolling in school.  A mental status examination showed that the Veteran was not in acute distress, the Veteran was alert and oriented, had clear speech, with good insight and judgment.  The Veteran was assessed with a GAF of 57-58

Argument accompanied with the Veteran's Form 9 received in February 2014, stated that the Veteran's mother was named his caregiver after his last psych hospitalization in January 2012. 

A medical note from May 2014 stated that the Veteran's mother contacted VA medical staff and stated that the Veteran believed that he was the head of national security, but that he had not made threats to himself or others.  The Veteran's mother reported that the Veteran did not want to be "locked down" again.  A June 2014 VAMC note shows that the Veteran minimized his symptoms, and admited that he is seeing "patterns" in how people around him acted.  The medical staff noted heightened paranoia with the Veteran.  The Veteran denied feeling depressed, stated that his anxiety was about a six out of ten, he denied suicidal and homicidal ideation, and denied alcohol abuse.  A mental status examination showed that the Veteran was not in acute distress, was mildly guarded, polite, with appropriate grooming and hygiene, was alert and oriented, had normal attention span and concentration, clear and coherent speech, with linear, logical and goal directed thoughts, with fair judgement.  The Veteran was assessed with a GAF of 55.

In July 2014 it appeared that the Veteran's psychological symptoms improved.  The Veteran denied feeling paranoid, was getting adequate sleep of six hours, rated his depression as a zero out of ten, and denied panic attacks.  The Veteran stated that he still had intrusive thoughts and occasional paranoia.  The Veteran stated that his anxiety was a one out of ten, with same or improved symptoms compared to June 2014.  The Veteran was assessed with a GAF of 57.  

In a September 2014 follow-up, medical staff noted that the Veteran missed his August 2014 medical injection.  The Veteran stated that he was unable to sleep without medication, and that he suffers from recurrent nightmares about his trauma.  The Veteran denied current paranoia, delusional thoughts or symptoms of mania.  The Veteran stated that he rated his depression at zero out of ten, and that his anxiety was a four out of ten.  The Veteran denied suicidal or homicidal ideation.  The Veteran did not show any material change to the results of his mental status examination.  The Veteran was assessed a GAF of 60.  

In November 2014 the Veteran stated that he suffered from obsessive thoughts.  The Veteran denied symptoms of paranoia or other symptoms of psychosis.  The Veteran also denied manic or hypomanic symptoms.  The Veteran rated his depression at a two out of ten, and his anxiety at a three out of ten.  A mental status examination did not reveal any material change to the Veteran, and the Veteran was assessed with a GAF of 65.  

A February 2015 progress note indicated that the Veteran denied any recent manic or hypomanic symptoms.  The Veteran also denied paranoia or other delusional thoughts.  The Veteran rated his depression at zero out of ten, and his anxiety at a two or three out of ten.  A mental status examination did not reveal any material change to the Veteran, and the Veteran was assessed with a GAF of 65.  

The Veteran exhibited paranoia to VA medical staff in May 2015.  The Veteran stated that he needed extra medication in case he had to go "somewhere in case of an emergency", stated that he could not share the details of his job because it was classified, and that he was working undercover to track a terrorist.  The Veteran got demonstrative and insisted that he was not paranoif and that his "secret mission" was real.  Medical staff noted that the Veteran was very irritable and easily agitated.  The Veteran denied suicidal or homicidal ideation, refused to answer questions about hallucinations, and had no insight into his current symptoms.  The Veteran appeared to be guarded and angry, though well groomed.  The Veteran was alert and oriented, showed irritable and anxious behavior, stating that he was in an upset mood.  The Veteran was deemed to have impaired judgment.

In May 2015 the Veteran underwent a PTSD DBQ.  The Veteran's psychological symptoms were deemed to cause the Veteran total occupational and social impairment.  In review of the Veteran's recent history, the Veteran stated that he currently did not have a place to live, and that he stays with friends and his parents.  The Veteran stated that his PTSD was so bad that he could not pay attention to his girlfriend, and could not connect with her.  The Veteran stated that he had not kept in good contact with his friends, found it somewhat difficult to make new relationships, has serious trust issues, and felt that he needed nursing support or a service dog in order to function.  The Veteran stated that he is fine for months and then gets stressed out and then will be doing poorly.  The Veteran last worked in 2010, and has only done some intermittent massage work since then.  The examiner stated that the Veteran had problems working, and experienced triggers, flashbacks, and re-experiencing.  The examiner noted that the Veteran had problems controlling his emotions, especially anger.  The Veteran stated that he had problems with memory and attention, has trouble multi-tasking, and stated that his depression was so severe that he had trouble concentrating.  The examiner reviewed the Veteran's history of nervous breakdowns, getting arrested, multiple hospitalizations, and that his mother had him hospitalized by court order in 2011.  The examiner noted that since his court ordered hospitalization the Veteran received paliperidone shots since then.  The DBQ also included a review of family contact with VA, showing concern about the Veteran's health.  

In review of symptoms the Veteran was noted to having: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression, mild memory loss, flattened affect, intermittent illogical, obscure, or irrelevant speech, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment in thought process of communication, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, persistent delusions or hallucinations, and the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Behavioral observations by the examiner showed that the Veteran was appropriately dressed and groomed, alert and attentive, showed impairment with communication, positive signs of hallucinations and active delusions, appropriate eye contact, reported paranoid and obsessive thoughts, suicidal ideation was passive but persistent, remote and recent memory intact, with occasional illogical speech.  The examiner stated that the Veteran was fully compliant and cooperative during the examination.  The Veteran also had manic symptoms including reckless spending related to his psychological disabilities.      

In September 2015 a rating decision  determined that the Veteran was unable to handle disbursement of VA funds.  

Based on the evidence of record, the Board finds that the Veteran's psychological symptomatology warrants a 100 percent rating beginning from March 2011.  However, prior to March 2011 the Veteran's symptomatology was appropriately rated at 30 percent.  The September 2010 VA examination showed that the Veteran had worked as a massage therapist for a few months, enjoyed his work, and the examiner concluded that the Veteran's PTSD, anxiety, were mild.  The Veteran did not exhibit problems with his speech, nor did he experience panic attacks more than once a week.  The Veteran did not show difficulty in understanding complex commands, memory loss, impaired judgment, or impaired abstract thinking.  The Veteran did exhibit disturbances to mood with severe depression, but did not overall exhibit difficulty in establishing and maintaining effective work and social relationships.  The September 2010 VA examination specifically noted that the Veteran had friends and hobbies.  The Board notes that the Veteran suffered from suicidal ideation, impaired impulse control, auditory hallucinations, however not to the severity, or frequency which resulted in deficiencies in the areas of work, school, family relations, judgment, thinking, or mood, and did not result in total and social impairment.  Thus for the period prior to March 2011, the Veteran's 30 percent rating appropriately recognizes the Veteran's psychological symptoms, and their severity.              

Beginning from March 2011, and the Veteran's need for court ordered hospitalization, the Veteran's symptoms are more consistent with the types of symptoms seen in the schedular criteria for a 100 percent evaluation.  Such symptoms include persistent delusions or hallucinations, extreme paranoia affecting his perception, grossly inappropriate behavior, and persistent danger of hurting himself.  The evidence of record shows instances of the Veteran's psychological symptoms being fairly well controlled with medication, however when the Veteran's symptoms flare-up they are of the severity of total occupational and social impairment.  When the Veteran's symptoms are at their worst, he exhibits extreme paranoia, delusional behavior, mistrust towards others, lack of personal hygienic care, and the need for nursing care, or care from family.  As the Veteran's psychiatric symptoms beginning from March 2011, clearly indicate that his psychological symptoms prevent him from working, socializing, or even properly caring for himself in isolation, the Board finds it reasonable to conclude that an evaluation of total occupational and social is appropriate.  Accordingly, beginning from March 2011, the record evidence more nearly approximates a 100 percent schedular rating for the Veteran's service-connected psychological disorders.  38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Fenderson, 12 Vet. App. at 119.
 
GERD

The Veteran currently is rated as noncompensable effective from July 2011 under Diagnostic Code 7399-7346 for his GERD.

As indicated by the hyphenated diagnostic code, the Veteran's GERD has been rated by analogy to a hiatal hernia.  38 C.F.R. §§ 4.20, 4.27 (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's GERD. 

Diagnostic Code 7346 assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

In August 2012 the Veteran stated that he suffered from acid reflux, and takes over the counter medication to treat his condition.  The Veteran claimed service connection for his condition on both a direct, and secondary basis relating to his PTSD.  In April 2013 the Veteran underwent an esophageal conditions DBQ.  The Veteran was examined in person, and the examiner reviewed the Veteran's claims file.  The examiner diagnosed the Veteran with GERD.  In review of the Veteran's medical history, the Veteran stated that he began having worsened acid reflux approximately six to eight months prior to the examination.  The Veteran stated that his acid reflux first began in 2011, and that he used over the counter medication for relief.  The Veteran alleged that his psychiatric medication was causing his acid reflux.  The Veteran stated that he experiences a burning in his chest, and must drink Pepto Bismol.  The examiner noted that the Veteran's treatment plan included continuous medication in the form of omeprazole.  The examiner found that the Veteran did not suffer from any of the suggested symptoms.  In review of the functional impact of the Veteran's GERD, the examiner noted that if the Veteran did not take his medication, he experiences acid reflux which is painful.        

In July 2014 the Veteran underwent an esophageal conditions DBQ.  The veteran stated that when he takes his medication his symptoms are relieved.  The examiner determined that the Veteran did not have any signs or symptoms due to his GERD.  The examiner noted that the Veteran's symptoms were controlled with medication.  The examiner determined that the Veteran's GERD did not result in any functional impact.

VAMC records show negative gastrointestinal review of systems in June 2014, July 2014, September 2014, November 2014, February 2015, and May 2015.  

After careful review, the Board concludes that the Veteran's GERD does not meet the criteria for an initial compensable evaluation under Diagnostic Code 7346.  In this regard, the evidence of record, indicates that the Veteran's GERD is well regulated with medication.  Furthermore, the only symptom that the Veteran experienced was acid reflux.  There is no evidence of dysphagia, regurgitation or substernal, arm or shoulder pain, all which would warrant a compensable rating. 

The Board has considered the applicability of additional Diagnostic Codes potentially applicable to the Veteran's service-connected GERD.  However, a higher or separate evaluation is not warranted under any of these Diagnostic Codes.  Therefore, with consideration of the applicable laws and regulations discussed above, the Board concludes that the Veteran does not meet the criteria for an initial compensable disability evaluation for his service-connected GERD.  In considering whether a compensable evaluation is warranted. 

Left Knee

The Veteran's chondromalacia, left knee status post arthroscopic surgery is rated under Diagnostic Code 5257.  The Veteran is assigned a 20 percent rating beginning from July 2011, and a noncompensable rating beginning from July 2014.

Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent for slight symptoms, a 20 percent for moderate symptoms, and a 30 percent for severe symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating; limitation to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; and limitation to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The normal range of motion for the knee is to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

VA General Counsel has issued separate precedential opinions holding that a veteran also may be assigned separate ratings for X-ray evidence of arthritis with noncompensable or painful limitation of motion, or limitation of motion under Diagnostic Code 5260 or 5261, and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In July 2011 the Veteran showed no left knee effusion, range of motion from 0 to 135 degrees, and degenerative arthritis was ruled out.  In August 2011, the Veteran complained of having left knee pain for three to four years, without any history of trauma.  The Veteran stated that his pain was located behind his knee cap, and that he felt unstable.  The Veteran stated that his pain increased with climbing stairs.  Prior to the Veteran's surgery, the Veteran was noted with left knee pain and probable meniscal injury.  The examination revealed joint fluid, with a loose body, and an osteochondral defect.  In review of the Veteran in September 2011, the Veteran's left knee showed no significant effusion, and full range of motion.  This was a review of the Veteran one week after left knee surgery.

In April 2012 the Veteran underwent a knee and lower leg conditions DBQ.  The Veteran was diagnosed with status post arthroscopic surgery left knee, and chondromalacia of the left knee.  The Veteran reported that since his surgery he has not experienced the same kind of soreness that he did pre-surgery.  The Veteran stated that he does experience pain when walking up stairs.  The Veteran also reported that his left knee feels like it is dislocated, and he is unable to pivot with the left knee.  The Veteran stated that he typically has achy pain to his left knee, but that he does sometimes experience sharp pain.  The Veteran stated that his pain was constant, less intense then pre-surgery, and did not radiate.  The Veteran stated that his flare-ups occur once or twice a month and last for four to five days.  Precipitating factors for the Veteran's flare-ups are walking long distances, and squatting.  The Veteran stated that he used both hydrocodone and ibuprofen for pain management.  The Veteran stated that he no longer skied, as he was afraid of reinjuring his knee.  The Veteran stated that he previously experienced knee dislocations, but that since his surgery they had not occurred.  The Veteran stated that when he experiences a flare-up he must walk slower, and cannot perform athletic activities.  

Range of motion testing showed left knee flexion to 140 degrees with no objective evidence of painful motion, the Veteran's left knee extension revealed no limitation, with no objective evidence of painful motion.  No change was shown after repetitive use testing.  The examiner noted that the Veteran did not have any functional loss or functional impairment of his knee and lower leg.  The Veteran did not have tenderness, or pain to palpation for joint line or soft tissues.  The Veteran had normal muscle strength for his left knee extension, and left knee flexion.  The examiner also concluded that the Veteran had normal anterior instability, posterior instability, and medial-lateral instability to his left knee.  The examiner noted a history of moderate patellar subluxation/dislocation to the Veteran's left knee.  The examiner found that the Veteran did not have any meniscal conditions or surgery procedures for a meniscal condition.  The examiner also found that the Veteran did not have a total knee joint replacement, but noted the Veteran's left knee arthroscopic surgery from September 2011.  The Veteran's residual left knee pain was noted post-surgery.  The examiner noted that the Veteran uses a brace occasionally.  The Veteran stated that he wears his left knee brace if he is going to do anything strenuous.  In review of the functional impact due to the Veteran's left knee condition, the examiner noted that the Veteran has pain when he must walk distances over an eighth of a mile, carries large items, walks up and down stairs, or squats.                

In July 2014 the Veteran underwent a VA knee and lower leg conditions DBQ.  The Veteran's left knee was diagnosed as chondromalacia left knee post arthroscopic surgery.  In review of medical history, the examiner noted that the Veteran's surgery greatly improved his knee symptoms.  The Veteran stated that he experiences mostly a dull pain, but sometimes a sharp pain to his knee.  The Veteran's pain level was not deemed critical.  With regard to flare-ups the examiner noted that when the Veteran has a left knee flare-up he has additional pain, weakness, and fatigue, incoordination and an estimated 10% decrease in range of motion.  Range of motion testing revealed left knee flexion to 140 degrees with no objective evidence of painful motion, and left knee extension did not have any limitation, nor was there any objective evidence of painful motion.  Range of motion testing after repetitive testing was unchanged.  In review of functional loss, the examiner noted right knee pain on movement, and noted no functional loss for the left lower extremity.  Left knee flexion, and extension exhibited normal muscle strength.  The examiner also concluded that the Veteran had normal anterior instability, posterior instability, and medial-lateral instability to his left knee.  The examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran did not use an assistive device.  

Based on the evidence of record the Board finds that the Veteran's left knee instability under Diagnostic Code 5257 was appropriately rated throughout the appeal period.  The Veteran reported at his July 2014 that his left knee symptoms had diminished since his left knee surgery.  The examiner also found that the Veteran had normal anterior instability, posterior instability, and medial-lateral instability to his left knee, and specifically noted that the Veteran did not have any evidence of recurrent patellar subluxation/dislocation.  Thus, based on the evidence from the July 2014 examination, the Veteran did not exhibit any subluxation or lateral instability to his left knee.  As such without any such symptomatology, the Veteran's left knee subluxation/instability, is not slight, moderate, or severe.  Thus a noncompensable rating under DC 5257 is warranted, beginning from July 2014.  The Board additionally finds that the medical evidence of record fails to show that the Veteran's instability was severe even prior to July 2014.  

However, the Board notes that the Veteran did report occasional left knee pain, and that when the Veteran has a left knee flare-up he has additional pain, weakness, fatigue, incoordination, and an estimated 10% decrease in range of motion.  The record does not demonstrate the requisite objective manifestations sufficient to warrant a compensable rating under either Diagnostic Code 5260 (limitation of flexion of the leg) or Diagnostic Code 5261 (limitation of extension of the leg); as the Veteran consistently demonstrated full range of motion.  However, the Board concludes that a 10 percent rating is still warranted for the Veteran's left knee, based on a finding of pain, as the rating schedular intends to at least minimally compensate for joints that have become painful.  38 C.F.R. § 4.59.

The Board has considered whether a higher rating may be assigned for the Veteran's left knee on the basis of functional loss due under 38 C.F.R. §§ 4.40  and 4.45.  See DeLuca.  While the July 2014 VA examination indicated that the Veteran suffers from flare-ups that would affect his range of motion by 10 percent, the impact of the Veteran's flare-up would not equate to left knee flexion  limitation to 30 degrees, which warrants a 20 percent rating under DC 5260.  The functional impact of the Veteran's left knee flare-ups still result in a noncompensable rating based on limitation of motion, and therefore the Board finds that the 10 percent disability ratings assigned for the left knee, takes into consideration and incorporates any additional functional loss or impairment due to pain, weakness, tenderness, stiffness, lack of endurance, and flare-ups, and in fact are assigned specifically to compensate the Veteran for the left knee pain he experiences. Based on the objective medical evidence of record, there is no basis for the assignment of an additional or increased disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40  and 4.45 is not warranted.  

Special Monthly Pension

Section 1521 provides for an increased rate of pension, in the form of a SMP, when an otherwise eligible veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d); see also 38 C.F.R. §§ 3. 351(b),(c).  A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. 

The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

The Veteran is not domiciled in a nursing home.  The record does not show nor does he allege that he is blind or nearly blind.  Upon close review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran requires regular assistance from another person with his activities of daily living.  The overall disability picture he presents is one of some functional limitations, but not inability to tend to self-care to the extent that he requires care and assistance on a regular basis to tend to daily activity self-care or protect from the hazards and dangers incident to his daily environment.  The primary limitations noted are occasional problems with hygiene and grooming.  The Board notes that the Veteran specifically requested a nurse or service animal for aid; however the Veteran's occasional neglect of his hygiene, or failure to complete daily tasks has never been so severe that he is unable to keep himself ordinarily clean or presentable.  Furthermore, the Veteran has shown the occasional propensity to ignore his hygiene, he has not shown the inability to care for himself.    

In summary, while the record reflects some limitations with hygiene, and his alleged problems with daily activities are not shown to require the regular aid and assistance of another person.  Consequently, the criteria for establishing entitlement to SMP on such basis is not met.  

Special Monthly Compensation

As noted above, this decision grants the Veteran a 100 percent rating for his acquired psychological disorders, beginning from March 2011.  After review of the evidence, the Board finds he is entitled to SMC at the housebound rate starting from March 2011.

SMC  is payable at the "s" rate (also referred to as the "housebound(HB) rate") where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s)  (West 2014); 38 C.F.R. § 3.350(i)  (2015).  A "single service-connected disability rated as total" under 38 U.S.C. § 1114(s)  is not limited to cases where a 100 percent rating has been assigned via the application of one or more diagnostic codes in the rating schedule; rather, entitlement to TDIU may serve as the "total" rating for the purposes of SMC  at the "s" rate if the TDIU is predicated upon a single disability.  Bradley v. Peake, 22 Vet. App. 280  (2009).

Aside from the Veteran's 100 percent rating for PTSD, the Veteran was also service connected for the following disabilities as of March 2011: arthritis of the cervical spine, right knee patellofemoral, left and right foot pes planus, plantar fasciitis, and spurring, arthritis of the lumbar spine, right and left lower extremity radiculopathy of the sciatic nerve, and right and left lower extremity radiculopathy associated with chronic back strain all at 10 percent disabling.  Accordingly, as of March 2011, the Veteran is entitled to SMC at the housebound rate.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

Extraschedular Analysis

As a final matter, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) .  The Board finds no evidence that the Veteran's service-connected psychological disorders, GERD, and left knee disability present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

 Finally, consideration of a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447  (2009) is not warranted.  The Veteran's claim of TDIU was previously adjudicated and granted in a July 2015 RO rating decision.
ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD is granted.  

Beginning from March 2011, a rating of 100 percent for the Veteran's acquired psychiatric disorders is granted.

Entitlement to an initial compensable rating for GERD is denied.

Entitlement to an increased rating for the Veteran's left knee instability is denied.

Entitlement to a separate 10 percent rating for limitation of flexion of the left knee is granted.

Special monthly pension is denied.

Special monthly compensation at the "s" (HB) rate is granted from March 2011.


REMAND

The record reflects that the Veteran submitted a timely Notice of Disagreement in February 2015 to the September 2014 rating decision with regard to the issue of an increased initial rating for osteoarthritis and degenerative disc disease of the cervical spine.  No subsequent action, however, was taken such as supplying the appellant with a Statement of the Case (SOC) in reference to his claim.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. at 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a SOC with respect to the issue an increased initial rating for osteoarthritis and degenerative disc disease of the cervical spine.  The appellant should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


